Name: Commission Regulation (EC) No 447/1999 of 26 February 1999 amending the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 EN Official Journal of the European Communities27. 2. 1999 L 52/45 COMMISSION REGULATION (EC) No 447/1999 of 26 February 1999 amending the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 2777/75 of the Council of 29 October 1975 on the common organisation of the market in poultrymeat (1), as last amended by Regu- lation (EC) No 2916/95 (2), and in particular Article 8(3) thereof, Whereas the export refunds on poultrymeat were fixed by Commission Regulation (EC) No 395/1999 (3); Whereas it follows from applying the criteria referred to in Article 8 of Regulation (EEC) No 395/199975 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 paragraph 1 of Regulation (EEC) No 2777/75, exported in the natural state, as fixed in the Annex to Regulation (EC) No 395/1999 are hereby altered as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 77. (2) OJ L 305, 19. 12. 1995, p. 49. (3) OJ L 48, 24. 2. 1999, p. 11. EN Official Journal of the European Communities 27. 2. 1999L 52/46 Product code Destinationof refund (1) Amount of refund EUR/100 units ANNEX to the Commission Regulation of 26 February 1999 altering the export refunds on poultry- meat 0105 11 11 9000 01 1,40 0105 11 19 9000 01 1,40 0105 11 91 9000 01 1,40 0105 11 99 9000 01 1,40 EUR/100 kg 0207 12 10 9900 02 28,00 0207 12 90 9190 02 28,00 0207 12 90 9990 02 28,00 (1) The destinations are as follows: 01 All destinations except the United States of America, 02 Angola, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, Jordan, Yemen, Lebanon, Iraq and Iran. NB: The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.